EXHIBIT 10.1

 

Restated

 

Quota Share Reinsurance Retrocessional Agreement

 

By and Between

 

Employers Mutual Casualty Company

 

And

 

EMC Reinsurance Company

 

This Restated Quota Share Reinsurance Retrocessional Agreement (“Restated
Agreement”) is hereby made by and between Employers Mutual Casualty Company
(EMCC) and EMC Reinsurance Company (EMC Re).

 

WHEREAS, EMCC and EMC Re have been operating under the terms of a Quota Share
Reinsurance Retrocessional Agreement (the “Agreement”) between the parties since
January 1, 1981, and

 

WHEREAS, there have been numerous addendums, amendments and endorsements to the
Agreement over the years and the parties now desire to restate the terms and
coverage of the Agreement using language which conforms with industry practices;
and

 

WHEREAS, the Inter-Company Committees of the boards of directors of EMCC and EMC
Re have approved certain changes to the terms and coverage of the Agreement,
which are to be incorporated into this Restated Agreement and to be effective
January 1, 2006, as follows:

 

 

1.

EMC Re’s retention, or cap, on losses assumed per event will increase from
$1,500,000 to $2,000,000;

 

2.

The cost of the $2,000,000 cap on losses assumed per event will be treated as a
reduction to written premiums rather than commission expense;

 

3.

EMC Re will not directly pay for the outside reinsurance protection that EMCC
purchases to protect itself from catastrophic losses on the assumed reinsurance
business it retains in excess of the cap and will instead pay a higher premium
rate (previously accounted for as commission); and

 

4.

EMC Re will assume all foreign exchange risk/benefit associated with contracts
incepting on January 1, 2006 and thereafter that are subject to this Restated
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein, the parties hereby agree as follows:

 

1

 


--------------------------------------------------------------------------------



 

 



I.

AGREEMENT

 

 

1.

EMCC shall cede, and EMC Re shall accept as reinsurance, One-Hundred Percent
(100%) of all:

 

a.

“Gross Net Written Premium” less a reinsurance protection cap charge of Ten and
One-Half Percent (10.5%) of “Gross Net Written Premium”,

 

b.

“Net Loss” incurred, except for loss arising from an “Occurrence” in excess of
Two Million Dollars ($2,000,000),

 

c.

Underwriting expense on reinsurance contracts,

 

d.

on reinsurance contracts incepting on or after January 1, 2006, and

 

e.

Gain or loss on foreign currency on reinsurance contracts incepting on or after
January 1, 2006,

 

arising out of “Subject to Cession” reinsurance contracts (“Policy” or
“Policies”).

 

 

2.

The maximum liability transferred to EMC Re by EMCC for loss resulting from any
one “Occurrence” that occurred in a prior calendar year will be subject to the
reinsurance protection cap limits in effect during the applicable calendar year,
as follows:

 

 

a.

1981 – 1992:

No occurrence cap.

 

 

b.

1993 – 1996:

One Million Dollars ($1,000,000) occurrence cap.

 

c.

1997 – 2005:    One Million Five Hundred Thousand Dollars ($1,500,000)
occurrence cap.

 

 

3.

All premium, loss, and expense shall be settled at least quarterly through the
EMCC inter-company closing process.

 

II.

DEFINITIONS

 

 

1.

“Extra-contractual Obligations” means those liabilities not covered under any
other provision of this Restated Agreement, including but not limited to
compensatory, consequential, punitive, or exemplary damages, other than that
which is a “Loss Excess of Policy Limits”, together with any legal costs and
expenses incurred in connection therewith, paid as damages or in settlement or
in judgment by EMCC as a result of a demand, claim or an action by its insured,
its insured's assignee, or other third party, which demand, claim or action
alleges negligence, gross negligence, fraud, bad faith or other tortuous
behavior or conduct on the part of EMCC in the handling, adjustment, rejection
or settlement of a claim under a Policy or bond covered by this Restated
Agreement. An “Extra-contractual Obligation” shall be deemed to have occurred on
the same date as the loss covered or alleged to be covered under the Policy.
Notwithstanding anything stated herein, this Restated Agreement shall not apply
to any Extra-contractual obligation incurred by EMCC as a result of any
fraudulent and/or criminal act directed against EMCC by any officers or
directors of EMCC acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

2.

“Ex-gratia Settlements” shall mean payments made for which EMCC has no legal
obligation under the terms and conditions of any Policy, but which are made
solely to maintain the good will of EMCC.

 

 

3.

“Gross Net Written Premium” is defined as written premium booked during the
applicable calendar year and before reduction for the reinsurance cap protection
charge.

 

 

4.

“Loss Excess of Policy Limits” means any amount of loss, together with any legal
costs and expenses incurred in connection therewith, paid as damages or in
settlement or in judgment by EMCC in excess of its Policy limits, but otherwise
within the coverage terms of the Policy, as a result of a demand, claim or an
action by its insured, its insured's assignee, or other third party, which
demand, claim or action alleges gross negligence, negligence, fraud, bad faith
or other tortuous behavior or conduct on the part of EMCC in the handling of a
claim under a Policy or bond covered by this Restated Agreement, in rejecting a
settlement within the Policy limits, in discharging or failing to discharge a
duty to defend or prepare the defense in the trial of an action against its
insured, or in discharging or failing to discharge its duty to prepare or
prosecute an appeal consequent upon such an action. A “Loss Excess of Policy
Limits” shall be deemed to have occurred on the same date as the loss covered or
alleged to be covered under the Policy. For the avoidance of doubt, the decision
by EMCC to settle a claim for an amount in excess of the Policy limit when EMCC
has reasonable basis to believe that it may have liability to its insured or
assignee on the claim will be deemed a “Loss Excess of Policy Limits”.

 

 

5.

“Net Loss” means:

 

a.

The sum total of:

 

(1)

Contractual indemnity loss under the coverage terms of the Policies that is
reported to EMCC,

 

(2)

Associated Allocated Loss Expense,

 

(3)

“Extra-contractual Obligations” and

 

(4)

“Loss Excess of Policy Limits”

 

that is paid (or imminently payable) by EMCC in settlement of claims or in
satisfaction of judgments rendered on account of those claims, after deduction
of all net subrogation, salvage and other recoveries, and

 

 

(5)

Any additional case reserves (ACRs) or additional incurred but not reported
reserves (IBNR) established by EMCC on “Subject to Cession” contracts.

 

 

b.

Inter-company reinsurance with respect to the original ceding companies, not to
include this Restated Agreement, shall be disregarded in calculating “Net Loss”.

 

 

c.

All subrogation, salvage, recoveries, or payments recovered or received
subsequent to a “Net Loss” settlement under this Restated Agreement shall be
applied as if recovered or received prior to payment or settlement, and all
necessary adjustments shall be made by the parties to this Restated Agreement.

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

d.

Nothing in this definition, however, shall be construed to mean that “Net Loss”
is not recoverable from EMC Re until the “Net Loss” of EMCC has been absolutely
ascertained.

 

 

6.

“Occurrence” is defined as follows:

 

a.

Except as otherwise provided herein, an “Occurrence” means an accident,
disaster, casualty or happening, or series of accidents, disasters, casualties
or happenings arising out of or following on one event, regardless of the number
of interests insured or the number of Policies responding or whether the claims
arising out of the “Occurrence” are made under Policies issued on an
“occurrence” and/or “claims made” or other basis. Except where specifically
provided otherwise in this Restated Agreement, each “Occurrence” shall be deemed
to take place in its entirety as of the earliest date of loss as determined by
any Policy responding to the “Occurrence”. Any claims made under an Extended
Reporting Period Endorsement or any other extended reporting and/or discovery
period under any Policy shall, for the purposes of this Restated Agreement, be
considered to be made on the last day of the Policy period immediately preceding
the extended reporting and/or discovery period.

 

 

b.

Continuous Or Repeated Injurious Exposure. As respects liability (bodily injury
and property damage) other than Automobile and Products-Completed Operations
Hazard coverage liability under any Policy, and at the option of EMCC, the term
“Occurrence” shall also mean the sum of all damages for bodily injury and
property damage sustained by each insured during a period of twelve (12)
consecutive months arising out of a continuous or repeated injurious exposure to
substantially the same general conditions. For purposes of this definition, the
date of loss shall be deemed to be the inception or renewal date of the Policy
to which payment is charged.

 

 

c.

Aggregate Basis. With respect to Policies written on an aggregate basis (not
subject to an aggregate limit) and at the option of EMCC, the term “Occurrence”
shall also mean all loss or losses, whether or not related or arising from the
same event or occurrence, that are subject to and covered under an aggregate
basis Policy (or, if such losses arise under two or more Policies written on an
aggregate basis), during the twelve (12) month policy period of that Policy (or
if two or more such Policies are issued to the same risk, during any twelve (12)
month policy period of the Policy chosen by EMCC). The date of the “Occurrence”
shall be the inception date of such new or renewal policy period (or if such
losses arise under two or more Policies, the inception, anniversary or policy
renewal date of the Policy chosen by EMCC). The term “policy year” refers to
each annual period of the Policy which is written on an aggregate basis. To be
certain, EMCC, at its option, shall be entitled to extract any “Net Loss”
arising from an “Occurrence” as defined above from the provisions of this
paragraph to apply the basic per occurrence reinsurance coverage of this
Restated Agreement.

 

 

4

 


--------------------------------------------------------------------------------



 

 

 

d.

Occupational Disease or Cumulative Injury. Each case of Occupational Disease or
Cumulative Injury suffered by an employee of an EMCC insured and covered by a
Workers’ Compensation or similar Policy shall be deemed to be a separate and
distinct “Occurrence”. The date of such “Occurrence” shall be deemed to be the
date of loss under the Policy as determined by EMCC.

 

 

7.

“Subject to Cession” shall mean all voluntary assumed reinsurance contracts
unless specifically coded by EMCC “not subject to cession” at the time the
synopsis (coverage summary) is set up. “Subject to Cession” shall not include
non-affiliated or involuntary contracts unless specifically coded by EMCC
“subject to cession” at the time the synopsis (coverage summary) is set up.

 

III.

CONTINUOUS CONTRACT

 

This contract is continuous until canceled by mutual agreement by the parties,
but may be terminated by either party as of the end of any calendar year upon
ninety (90) days prior written notice.

 

IV.

TERM

 

1.

This Restated Agreement shall take effect at 12:01 a.m., Central Standard Time,
January 1, 2006, with respect to the accounting for “Subject to Cession”
reinsurance contracts booked after such time and date.

 

2.

At expiration of this Restated Agreement, EMC Re shall remain liable for all
Policies covered by this Restated Agreement that are in force at expiration,
until the termination, expiration or renewal of such Policies, whichever occurs
first, plus any discovery or extended reporting periods.

 

3.

However, at expiration of this Restated Agreement, EMCC shall have the option to
require a return of the ceded unearned premium, net of ceding commission, as of
the date of expiration, on business in force at that date, in which event EMC Re
shall be released from liability for losses occurring or claims made, as
applicable, after expiration.

 

4.

In the event this Restated Agreement expires on a run-off basis, EMC Re’s
liability hereunder shall continue if EMCC is required by statute or regulation
to continue coverage, until the earliest date on which EMCC may cancel the
Policy.

V.

TERRITORY

The territorial limits of this contract shall be identical with those of the
original reinsurance contracts.

VI.

EXCLUSIONS

This Restated Agreement shall not apply to and specifically excludes:

 

1.

Losses excluded by the attached Nuclear Incident Exclusion Clauses – BRMA 35 A,
B and D - G.

 

5

 


--------------------------------------------------------------------------------



 

 

 

2.

Liability of EMCC arising by contract, operation of law, or otherwise, from its
participation or membership, whether voluntary or involuntary, in any Insolvency
Fund. “Insolvency Fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
governed, that provides for any assessment of or payment or assumption by EMCC
of part or all of any claim, debt, charge, fee, or other obligation of an
insurer, or its successors or assigns, that has been declared by any competent
authority to be insolvent, or that is otherwise deemed unable to meet any claim,
debt, charge, fee or other obligation in whole or in part.

 

3.

Foreign exchange risk on Policies incepting prior to January 1, 2006.

VII.

LOSS SETTLEMENTS

All loss settlements made by EMCC within the terms of this Restated Agreement or
by way of compromise, including any “Ex-gratia Settlements”, shall be binding
upon EMC Re, and EMC Re agrees to pay or allow, as the case may be, its share of
each such settlement in accordance with this Restated Agreement.

VIII.

SALVAGE AND SUBROGATION

 

1.

Salvages and all recoveries, including recoveries under all reinsurances that
inure to the benefit of this Restated Agreement (whether recovered or not),
shall be first deducted from such loss to arrive at the amount of liability
attaching hereunder.

 

2.

All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

IX.

NO THIRD PARTY RIGHTS

This Restated Agreement is solely between EMCC and EMC Re, and in no instance
shall any insured, claimant, or other third party have any rights under this
Restated Agreement except as may be expressly provided otherwise herein.

X.

INSOLVENCY

 

 

1.

In the event of insolvency and the appointment of a conservator, liquidator, or
statutory successor of EMCC, the portion of any risk or obligation assumed by
EMC Re shall be payable to the conservator, liquidator, or statutory successor
on the basis of claims allowed against the insolvent EMCC by any court of
competent jurisdiction or by any conservator, liquidator, or statutory successor
of EMCC having authority to allow such claims, without diminution because of
that insolvency, or because the conservator, liquidator, or statutory successor
has failed to pay all or a portion of any claims.

 

6

 


--------------------------------------------------------------------------------



 

 



 

2.

Payments by EMC Re as above set forth shall be made directly to EMCC or to its
conservator, liquidator, or statutory successor, except where the contract of
insurance or reinsurance specifically provides another payee of such reinsurance
or except as provided by applicable law and regulation (such as subsection (a)
of section 4118 of the New York Insurance laws) in the event of the insolvency
of EMCC.

 

 

3.

In the event of the insolvency of EMCC, the liquidator, receiver, conservator or
statutory successor of EMCC shall give written notice to EMC Re of the pendency
of a claim against the insolvent EMCC on the Policy or Policies reinsured within
a reasonable time after such claim is filed in the insolvency proceeding and
during the pendency of such claim any reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to EMCC or its
liquidator, receiver, conservator or statutory successor.

 

 

4.

Where two or more reinsurers are involved in the same claim and a majority in
interest elects to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Restated Agreement as though
such expense had been incurred by EMCC.

 

 

5.

The original insured or policyholder shall not have any rights against EMC Re
which are not specifically set forth in this Restated Agreement, or in a
specific agreement between EMC Re and the original insured or policyholder.

 

XI.

DISPUTES

Any disputes arising out of the interpretation of this contract shall be
submitted to the Inter-Company Committees of the boards of directors of EMCC and
EMC Re for final and binding resolution.

 

In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Restated Agreement on the dates recorded below.

 

EMC Reinsurance Company

Employers Mutual Casualty Company

 

By:

/s/ Ronnie D. Hallenbeck

 

By:

/s/ Bruce G. Kelley

 

Ronnie D. Hallenbeck

 

 

Bruce G. Kelley

 

President

 

 

President & CEO

 

 

 

 

 

Date:

December 30, 2005

 

Date:

December 30, 2005

 

 

7

 


--------------------------------------------------------------------------------



 

 

BRMA 35 A

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE

U.S.A.

 

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

 

Limited Exclusion Provision.*

 

 

I.

It is agreed that the policy does not apply under any liability coverage, to
injury, sickness, disease, death or destruction (bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability).

 

 

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

 

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either (a)
become effective on or after 1st May, 1960, or (b) become effective before that
date and contain the Limited Exclusion Provision set out above; provided this
paragraph III shall not be applicable to Family Automobile Policies, Special
Automobile Policies, or policies or combination policies of a similar nature,
issued by the Reassured on New York risks, until 90 days following approval of
the Limited Exclusion Provision by the Governmental Authority having
jurisdiction thereof.

 

Page 1 of 5

 

8

 


--------------------------------------------------------------------------------



 

 

BRMA 35 A

 

(3)

Except for those classes of policies specified in Clause II of paragraph (2) and
without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:

 

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

 

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

 

Broad Exclusion Provision.*

 

It is agreed that the policy does not apply:

 

 

I.

Under any Liability Coverage, to injury, sickness, disease, death or destruction
(bodily injury or property damage

 

 

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization).

 

 

Page 2 of 5

 

9

 


--------------------------------------------------------------------------------



 

 

BRMA 35 A

 

 

II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to immediate medical or surgical relief (first aid), to
expenses incurred with respect to bodily injury, sickness, disease or death
(bodily injury resulting from the hazardous properties of nuclear material and
arising out of the operation of a nuclear facility by any person or
organization).

 

 

III.

Under any Liability Coverage to injury, sickness, disease, death or destruction
(bodily injury or property damage resulting from the hazardous properties of
nuclear material, if

 

 

(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;

 

 

(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

(c)

the (injury, sickness, disease, death or destruction (bodily injury or property
damages out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to injury to or destruction of property at such
nuclear facility (property damage to such nuclear facility and any property
thereat)).

 

 

IV.

As used in this endorsement:

 

“Hazardous properties" include radioactive, toxic or explosive properties;
"nuclear material" means source material, special nuclear material or byproduct
material; "source material," "special nuclear material," and "byproduct
material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; "waste" means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; "nuclear facility" means:

 

Page 3 of 5

 

10

 


--------------------------------------------------------------------------------



 

 

BRMA 35 A

 

 

(a)

any nuclear reactor,

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; "nuclear reactor" means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;

 

(With respect to injury to or destruction of property, the word "injury" or
"destruction" includes all forms of radioactive contamination of property and
"property damage" includes all forms of radioactive contamination of property..

 

 

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph V, whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph V shall not be applicable to:

 

(i)Garage and Automobile Policies issued by the Reassured on New York risks, or

 

(ii)statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

 

 

Page 4 of 5

 

11

 


--------------------------------------------------------------------------------



 

 

BRMA 35 A

 

(4)

Without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that paragraphs (2) and (3) above are not applicable to
original liability policies of the Reassured in Canada and that with respect to
such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters' Association
of the Independent Insurance Conference of Canada.

 

*NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5



 

12

 


--------------------------------------------------------------------------------



 

 

BRMA 35 B

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE –

REINSURANCE

U.S.A.

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

 

I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

 

II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or

 

 

III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material", and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or

 

 

IV

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

 

 

(a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

 

Page 1 of 2

January 1, 1990

 

 

13

 


--------------------------------------------------------------------------------



 

 

BRMA 35 B

 

 

(b)

where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4.

Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6.

The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.

Reassured to be sole judge of what constitutes:

 

 

(a)

substantial quantities, and

 

 

(b)

the extent of installation, plant or site.

 

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:

 

 

(a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply,

 

 

(b)

with respect to any risk located in Canada policies issued by the Company on or
before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

 

 

Page 2 of 2

January 1, 1990

 

14

 


--------------------------------------------------------------------------------



 

 

BRMA 35 D

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY – REINSURANCE

CANADA

 

1.

This Agreement does not cover any loss or liability accruing to the Reinsured as
a member of, or subscriber to, any association of insurers or reinsurers formed
for the purpose of covering nuclear energy risks or as a direct or indirect
reinsurer of any such member, subscriber, or association.

 

2.

Without in any way restricting the operation of paragraph 1 of his clause it is
agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,

 

Personal Liability

Farmers' Liability

Storekeepers' Liability

 

which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:

 

Limited Exclusion Provision.

 

This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.

 

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

3.

Without in any way restricting the operation of paragraph 1 of this clause it is
agreed that for all purposes of this Agreement all the original liability
contracts of the Company, whether new, renewal or replacement, of any class
whatsoever (other than Personal Liability, Farmers' Liability, Storekeepers'
Liability or Automobile Liability contracts), which become effective on or after
31st December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:

 

 

Page 1 of 3

January 1, 1990

 

15

 


--------------------------------------------------------------------------------



 

 

BRMA 35 D

 

Broad Exclusion Provision.

 

It is agreed that this Policy does not apply:

 

 

(a)

to liability imposed by or arising under The Nuclear Liability Act; nor

 

 

(b)

to bodily injury or property damage with respect to which an Insured under this
Policy is also insured under a contract of nuclear energy liability insurance
(whether the Insured is unnamed in such contract and whether or not it is
legally enforceable by the Insured) issued by the Nuclear Insurance Association
of Canada or any other insurer or group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limit of liability; nor

 

 

(c)

to bodily injury or property damage resulting directly or indirectly from the
nuclear energy hazard arising from:

 

 

(i)

the ownership, maintenance, operation or use of a nuclear facility by or on
behalf of an Insured;

 

 

(ii)

the furnishing by an Insured of services, materials, parts or equipment in
connection with the planning, construction, maintenance, operation or use of any
nuclear facility; and

 

 

(iii)

the possession, consumption, use, handling, disposal or transportation of
fissionable substances or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

 

As used in this Policy:

 

1.

The term "nuclear energy hazard" means the radioactive, toxic, explosive or
other hazardous properties of radioactive material;

 

 

 

Page 2 of 3

January 1, 1990

 

16

 


--------------------------------------------------------------------------------



 

 

BRMA 35 D

 

2.

The term "radioactive material" means uranium, thorium, plutonium, neptunium,
their respective derivatives and compounds, radioactive isotopes of other
elements and any other substances that the Atomic Energy Control Board may, by
regulation, designate as being prescribed substances capable of releasing atomic
energy, or as being requisite for the production, use or application of atomic
energy;

 

3.

The term "nuclear facility" means:

 

 

(a)

any apparatus designed or used to sustain nuclear fission in a self-supporting
chain reaction or to contain a critical mass of plutonium, thorium and uranium
or any one or more of them;

 

 

(b)

any equipment or device designed or used for (i) separating the isotopes of
plutonium, thorium and uranium or any one or more of them, (ii) processing or
utilizing spent fuel, or (iii) handling, processing or packaging waste;

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
plutonium, thorium or uranium enriched in the isotope uranium 233 or in the
isotope uranium 235, or any one or more of them if at any time the total amount
of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams of
uranium 235;

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste radioactive material; and includes the site on
which any of the foregoing is located, together with all operations conducted
thereon and all premises used for such operations.

 

4.

The term "fissionable substance" means any prescribed substance that is, or from
which can be obtained, a substance capable of releasing atomic energy by nuclear
fission.

 

5.

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

 

 

Page 3 of 3

January 1, 1990

 

 

17

 


--------------------------------------------------------------------------------



 

 

BRMA 35 E

NUCLEAR INCIDENT EXCLUSION CLAUSE PHYSICAL DAMAGE AND

LIABILITY (BOILER AND MACHINERY POLICIES) - REINSURANCE - U.S.A.

 

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all original
Boiler and Machinery Insurance or Reinsurance contracts of the Reassured shall
be deemed to include the following provisions of this paragraph;

 

This Policy does not apply to "loss," whether it be direct or indirect,
proximate or remote

 

 

(a)

from an Accident caused directly or indirectly by nuclear reaction, nuclear
radiation or radioactive contamination, all whether controlled or uncontrolled;
or

 

 

(b)

from nuclear reaction, nuclear radiation or radioactive contamination, all
whether controlled or uncontrolled, caused directly or indirectly by,
contributed to or aggravated by an Accident.

 

3.

However, it is agreed that loss arising out of the use of Radioactive Isotopes
in any form is not hereby excluded from reinsurance protection.

 

4.

Without in any way restricting the operation of paragraph (1) hereof, it is
understood and agreed that

 

 

(a)

all policies issued by the Reassured effective on or before 30th April, 1958,
shall be free from the application of the other provisions of this Clause until
expiry date or 30th April, 1961, whichever first occurs, whereupon all the
provisions of this Clause shall apply,

 

 

(b)

with respect to any risk located in Canada policies issued by the Reassured
effective on or before 30th June, 1958, shall be free from the application of
the other provisions of this Clause until expiry date of 30th June, 1961,
whichever first occurs, whereupon all the provisions of this Clause shall apply.

 

Page 1 of 1

January 1, 1990

 

18

 


--------------------------------------------------------------------------------



 

 

BRMA 35 F

NUCLEAR INCIDENT EXCLUSION CLAUSE

PHYSICAL DAMAGE AND LIABILITY

(BOILER AND MACHINERY POLICIES) - REINSURANCE - CANADA

 

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all original
Boiler and Machinery Insurance or Reinsurance contracts of the Reassured shall
be deemed to include the following provisions of this paragraph;

 

This Policy does not apply to "loss," whether it be direct or indirect,
proximate or remote

 

 

(a)

from an Accident caused directly or indirectly by nuclear reaction, nuclear
radiation or radioactive contamination, all whether controlled or uncontrolled;
or

 

 

(b)

from nuclear reaction, nuclear radiation or radioactive contamination, all
whether controlled or uncontrolled, caused directly or indirectly by,
contributed to or aggravated by an Accident.

 

(3)

However, it is agreed that loss arising out of the use of Radioactive Isotopes
in any form is not hereby excluded from reinsurance protection.

 

(4)

Without in any way restricting the operation of paragraph (1) hereof, it is
understood and agreed that policies issued by the Reassured effective on or
before 31st December, 1958, shall be free from the application of the other
provisions of this Clause until expiry date or 31st December, 1961, whichever
first occurs, whereupon all the provisions of this Clause shall apply.

 

 

 

 

Page 1 of 1

January 1, 1990

 

19

 


--------------------------------------------------------------------------------



 

 



BRMA 35 G

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE

REINSURANCE

CANADA

 

1.

This Agreement does not cover any loss or liability accruing to the Reinsured
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph 1 of this clause, this
Agreement does not cover any loss or liability accruing to the Reinsured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

 

(1)

Nuclear reactor power plants including all auxiliary property on the site, or

 

 

(2)

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or

 

 

(3)

Installations for fabricating complete fuel elements or for processing
substantial quantities of prescribed substances, and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or

 

 

(4)

Installations other than those listed in (3) above using substantial quantities
of radioactive isotopes or other products of nuclear fission.

 

3.

Without in any way restricting the operation of paragraphs 1 and 2 of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3 shall not
operate.

 

 

(a)

where the Reinsured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or

 

 

(b)

where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.

 

Page 1 of 2

February 19, 1993

 

20

 


--------------------------------------------------------------------------------



 

 

BRMA 35 G

 

4.

Without in any way restricting the operation of paragraphs 1, 2 and 3 of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5.

This clause shall not extend to risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Reinsured to be the primary
hazard.

 

6.

The term "prescribed substances" shall have the meaning given it by the Atomic
Energy Control Act R.S.C. 1974 or by any law amendatory thereof.

 

7.

Reinsured to be sole judge of what constitutes:

 

 

(a)

substantial quantities, and

 

 

(b)

the extent of installation, plant or site.

 

8.

Without in any way restricting the operation of paragraphs 1, 2, 3 and 4 of this
clause, this Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer caused:

 

 

(a)

by any nuclear incident as defined in the Nuclear Liability Act or any other
nuclear liability act, law or statute, or any law amendatory thereof or nuclear
explosion, except for ensuing loss or damage which results directly from fire,
lightning or explosion of natural, coal or manufactured gas;

 

 

(b)

by contamination by radioactive material.

 

NOTE: Without in any way restricting the operation of paragraphs 1, 2, 3 and 4
of this clause, paragraph 8 of this clause shall only apply to all original
contracts of the Reinsured, whether new, renewal or replacement, which become
effective on or after December 31, 1992.

 

 

Page 2 of 2

February 19, 1993

 

 

 

21

 

 

 